Citation Nr: 0510905	
Decision Date: 04/15/05    Archive Date: 04/27/05

DOCKET NO.  03-08 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for hepatitis C, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1974 to 
December 1977.  This appeal originally came before the Board 
of Veterans' Appeals (Board) from an April 2002 rating 
decision of the Department of Veterans Affairs (VA), 
Cleveland, Ohio, regional office (RO).  

In May 2003, the veteran and his wife provided testimony 
before the undersigned Veterans Law Judge at a hearing in 
Cleveland, Ohio.  A transcript of that hearing is in the 
claims folder.

In June 2004, the Board remanded the case for additional 
development.  Subsequently, a February 2005 rating action 
continued the prior denials.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Board's previous remand requested that the veteran be 
provided with a VA examination in order to develop evidence 
necessary for a proper evaluation of his claim for an 
increased evaluation for hepatitis C.

Pursuant to that request, a VA examination was conducted in 
July 2004.  One of the questions that the Board requested 
that the examiner address was whether the veteran had 
gastrointestinal disturbances as a result of his hepatitis C, 
and whether any such gastrointestinal disturbance involved 
vomiting, or necessitated dietary restrictions or other 
therapeutic measures.  The physician who conducted the July 
2004 VA examination noted that the veteran's "diffuse vague 
abdominal cannot be explained.  Suggest evaluation by 
[gastrointestinal]."

Based upon the foregoing, the Board is of the opinion that 
the veteran should be scheduled for an examination by a VA 
gastrointestinal or gastroenterology specialist in order to 
obtain sufficient information to properly evaluate the 
veteran's claim for an increased evaluation for hepatitis C.  

Accordingly, the case must be remanded to the RO for the 
following action:

1.  The veteran should be scheduled for a 
VA gastrointestinal examination.  The 
claims folder must be made available to 
the examiner for review prior to the 
examination and all necessary testing 
should be accomplished.  The examiner 
should indicate whether there is evidence 
of gastrointestinal disturbance 
associated with the veteran's hepatitis C 
necessitating dietary restriction or 
other therapeutic measures; whether there 
is evidence of disabling recurrent 
episodes of gastrointestinal disturbance 
associated with the veteran's hepatitis 
C; whether there is evidence of marked 
gastrointestinal symptoms associated with 
the veteran's hepatitis C; whether there 
is evidence of anorexia requiring dietary 
restriction or continuous medication; 
whether there is evidence of nausea, 
vomiting, and/or right upper quadrant 
pain associated with hepatitis C, and if 
so, the frequency and duration of any 
incapacitating episodes.  The examiner 
must address each of the above rating 
criteria in the written report of 
examination.

2.  After the above requested action has 
been completed, the RO should review the 
veteran's claim for entitlement to an 
increased evaluation for hepatitis C, 
with consideration of both the current 
and the pre-July 2, 2001 criteria for 
evaluation of hepatitis C.  If the 
benefit sought on appeal remains denied, 
a supplemental statement of the case 
should be furnished to the veteran and 
his representative, and they should be 
afforded the appropriate period of time 
to respond.  Thereafter, the case should 
be returned to the Board for further 
appellate consideration.  

No action is required of the veteran until he is notified by 
the RO; however, the veteran is advised that failure to 
report for any scheduled examination may result in the denial 
of his claim.  38 C.F.R. § 3.655 (2004).  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




